DETAILED ACTION
This Non-Final Office Action is in response to the originally filed specification and claims filed June 26, 2020.
Claim 1 is currently pending and has been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
creating an image-based Estate Inventory comprising all Estate Items in said Estate Inventory by pairing an Estate Inventory Module and an Estate Inventory Management Module using an image-based drag-and-drop sorting interface in claim 1
creating an Independent Ranking Module enabling each Estate Member of said Estate Membership to independently numerically rank every Estate Item in said Estate Inventory using only an image-based drag-and-and-drop ranking interface without the need for any financial valuation in claim in claim 1.
transmitting each Estate Member's Independent Ranking to the Rankings Merger Module, and f. merging mathematically all Estate Members' Independent Rankings into a single Final Merged Distribution so as to give any specific Estate Item to that Estate Member who has ranked said Estate Item highest… in claim 1.
The modules are discussed and described in pages 8-9 within the originally filed specification. As there is no specific claim limitation regarding the structure of the modules, the interpretations are in light of the specification. Therefore, based on the considered pages, the interpretation of the modules are computers to implement and enable the modules. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Claim 1 is directed towards, “A method for distributing idiosyncratically valued Estate Items in an Estate Inventory to all Estate Members in an Estate Membership using numerical rankings and without the use of any form of financial valuation, wherein the improvement comprises: a. creating an Estate Membership catalog comprising all Estate Members b. creating an image-based Estate Inventory comprising all Estate Items in said Estate Inventory by pairing, and c. pairing said Estate Inventory independently with each Estate Member of said Estate Membership, and d. creating an Independent Ranking Module enabling each Estate Member of said Estate Membership to independently numerically rank every Estate Item in said Estate Inventory without the need for any financial valuation, and e. transmitting each Estate Member's Independent Ranking, and f. merging mathematically all Estate Members' Independent Rankings into a single Final Merged Distribution so as to give any specific Estate Item to that Estate Member who has ranked said Estate Item highest and, in the event of a tie, compensating an Estate Member who did not receive his or her earlier/higher-choice item so as to give him or her a higher (tie-breaking) ranking, whereby the Final Merged Distribution of all items in the Estate Inventory to all Estate Members in the Estate Membership will mathematically optimize the correlation between a specific Estate Member's self-generated ranking of an Estate Item with the likelihood that said Estate Member will receive said Estate Item”. The claim is describing an estate management distribution that is merely providing a person’s ranking of items, determining the distribution of the item, providing compensation for a person who did not win the item, and then providing some aspect of mathematical correlation that the person receives the item. There is no specific mathematical formula in terms of the correlation or optimization and thus the mathematical aspect is merely providing some general aspect towards the abstract idea. Allocation and distribution for estate management falls under the certain method of organizing human activity grouping of abstract ideas. 
The claims further describe additional abstract idea in terms of mental process with regards to a person is able to provide mental judgements and other aspects to determine asset allocation within estate management. Further, persons are providing the ranking and that is a mental judgement between the persons with regards to the specific items. Finally, a person can judge that someone receives some compensation of a higher order pick based on losing an item. The claims describe an abstract idea under the mental process grouping.   
Step 2(a)(II) considers the additional elements of the independent claim in terms of being transformative into a practical application. The additional elements are pairing an Estate Membership Module and an Estate Membership Management Module, using only an image-based drag-and-and-drop ranking interface, Rankings Merger Module, an Estate Inventory Module and an Estate Inventory Management Module using an image-based drag-and-drop sorting interface. The additional elements are described in the originally filed specification [pg. 6-9]. The interface elements, modules, and other additional element aspects are merely described in terms of being generic technological elements to implement the abstract idea. There is no specific technological improvement to the modules or interface elements that are transformative into a practical application. Refer to MPEP 2106.05(f).
Step 2(b) considers the additional elements of the claim in terms of being significantly more than the identified abstract ideas. The additional elements are pairing an Estate Membership Module and an Estate Membership Management Module, using only an image-based drag-and-and-drop ranking interface, Rankings Merger Module, an Estate Inventory Module and an Estate Inventory Management Module using an image-based drag-and-drop sorting interface. The additional elements are described in the originally filed specification [pg. 6-9]. The interface elements, modules, and other additional element aspects are merely described in terms of being generic technological elements to implement the abstract idea. The additional elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Claim 1 is describing an abstract idea without significantly more or transformed into a practical application and therefore rejected under 35 USC 101 for being directed towards non-eligible subject matter. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over MacMahan [2011/0302071], in view of Hooton et al [2017/0235436], hereafter Hooton, further in view of ElderLawNet, “Seven Ideas for Distributing an Estate’s Personal Property in a Fair Way” (April 17, 2020), hereafter ElderLawNet, and Caragiannis, Ioannis et al “Envy-Freeness up to any item with high Nash welfare: the virtue of donating items” (12 February 2019).
Regarding claim 1, MacMahan discloses a method for distributing idiosyncratically valued Estate Items in an Estate Inventory to all Estate Members in an Estate Membership using numerical rankings and without the use of any form of financial valuation, wherein the improvement comprises: 
a. creating an Estate Membership catalog comprising all Estate Members by pairing an Estate Membership Module and an Estate Membership Management Module, and b. creating an image-based Estate Inventory comprising all Estate Items in said Estate Inventory by pairing an Estate Inventory Module and an Estate Inventory Management Module (Fig 1 and paragraphs [31-36; MacMahan discloses an estate management system that provides a catalog of a person’s inventory of assets including an image/photo virtual reproduction of the items are linked within the listings.), and 
c. pairing said Estate Inventory independently with each Estate Member of said Estate Membership (Paragraphs [32 and 36-39]; MacMahan discloses that the system has a moderator/arbiter to distribute and determine the estate asset division. The system further provides (Fig 1 and paragraphs [31]) the system elements that have client devices independent with the distribution aspects.), and 
d. creating an Independent Ranking Module enabling each Estate Member of said Estate Membership to independently numerically rank every Estate Item in said Estate Inventory without the need for any financial valuation (Paragraphs [42-43 and 46]; MacMahan discloses that the asset division is based on emotional currency where the parties can have little to no interest in the monetary value of the items (the system would then move to non-monetary bidding) {interpreted as “without the need for any financial valuation}. MacMahan discloses that the users can indicate their interest in terms of creating a list of assets and dividing based on the list [46].), and 
e. transmitting each Estate Member's Independent Ranking to the Rankings Merger Module, and f. merging mathematically all Estate Members' Independent Rankings into a single Final Merged Distribution so as to give any specific Estate Item to that Estate Member who has ranked said Estate Item highest (Paragraphs [42-46]; MacMahan discloses rounds to distribute assets based on emotional currency where a user can provide a bid on an asset having the list between parties provided to the moderator to provide the assets based on the ranking/emotional bidding.)and, 
whereby the Final Merged Distribution of all items in the Estate Inventory to all Estate Members in the Estate Membership will mathematically optimize the correlation between a specific Estate Member's self-generated ranking of an Estate Item with the likelihood that said Estate Member will receive said Estate Item (Paragraphs [43-46]; MacMahan discloses the distribution in terms of the emotional currency bidding, round robin and reverse order selection, and percent cap aspects provide a distribution for the items based on the self-ranking of items for the assets. The likelihood and mathematical optimization are based on the percent cap and other bidding aspects to provide the assets based on the emotional currency being the highest bidding.).
MacMahan discloses the above-enclosed limitations in terms of estate management asset division between parties using ranking and other bidding aspects, however, MacMahan does not specifically teach compensating a member to give a higher ranking;
ElderLawNet teaches in the event of a tie, compensating an Estate Member who did not receive his or her earlier/higher-choice item so as to give him or her a higher (tie-breaking) ranking (ElderLawNet teaches that in the event of a tie that the turn taking picks would take precedent. The “higher ranking” is that the turns provide the previous higher positioned person a lower rank and thus the lower ranked person moves up a spot (interpreted as compensating with higher choice).), 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the estate management distribution using rankings and other asset bidding of MacMahan the ability to have tie-breaking elements as taught by ElderLawNet since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the tie-breakers ensures better conflict management during an emotionally difficult process of asset distribution ensuring fairness between parties.
The combination teaches the above-enclosed limitations of asset distribution, however, the combination does not specifically teach drag-and-drop sorting;
Hooton teaches using an image-based drag-and-drop sorting interface and using only an image-based drag-and-and-drop ranking interface (Fig 4 and paragraphs [6-9 and 16-18]; Hooton teaches an interface to provide a drag and drop sorting interface that specifically teaches providing an order/value of items within the sorting based on the drag and dropped location within the sort. This would be in combination with the sorting and inventory system specifically of MacMahan that provides an interface with virtual items and images for the asset distribution.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image inventory ranking and sorting asset distribution system of the combination the ability to have specific sorting using drag and drop as taught by Hooton since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the drag and drop provides faster sorting, more accurate arrangement, and more intuitive sorting [Hooton 6-9]. 
The combination teaches the above-enclosed limitations regarding asset distribution between parties using emotional currency and rankings, however, the combination does not specifically teach mathematically optimize the ranking;
Caragiannis teaches mathematically optimize the correlation between a specific Estate Member's self-generated ranking of an Estate Item with the likelihood that said Estate Member will receive said Estate Item (Pgs. 3-4, 6-9 and 17-18; Caragiannis teaches a specific algorithmic modeling technique that provides envy-freeness allocation of items (such as the asset distribution of MacMahan) based on mathematical algorithms to provide the allocation between parties.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the asset distribution using ranking and other elements of the combination the ability to have specific mathematical optimization as taught by Caragiannis since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the algorithm provides envy-freeness and fair division of items [Caragiannis pg. 1-2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aziz, Haris et al, “Fair Allocation of Indivisible Goods and Chores”, Proceedings of the Twenty-Eighth International Joint Conference on Artificial Intelligence, 2022;
Vassil [2013/0290198] (estate management organization);
Bitan [2019/0228488] (fair distribution of assets);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689